Title: To James Madison from William Cooke, 13 April 1806 (Abstract)
From: Cooke, William
To: Madison, James


                    § From William Cooke. 13 April 1806, Charleston. “I have permitted the last letter you did me the Honor to address to me to lie for a great length of time unanswered on account of the perplexities attending the Negociations with Spain. I embrace the present moment, to return to you, my most unfeigned and gratefull thanks for the attention you have been pleased to pay to the papers, in my Case against Dn:

Cordova. You informed me that you had transmitted the original Documents to Madrid to the care of the American Minister, in order that they might be laid before the Tribunal to which the appeal was made, and in consequence of this act of your goodness I have been in constant expectation, to hear of the Final Decision at Madrid, in this Case as it was merely a legal Case between two Individuals— but from having heard nothing more of it, I begin to dread that agreeable to their System, they are procrastinating this as they have done all other Cases wherein they are called on for Justice. If you have heard nothing from Madrid on the Subject since the arrival of the papers there, May I once more appeal to your Humanity & goodness in praying you, to be pleased to urge the final close of the business at Madrid, and if from informat⟨ion⟩ you should be of Opinion that it is myself only that can bring it to a close to have the goodness to inform me ther⟨e⟩of as quick as conveniently you can, and I will repair t⟨o⟩ Madrid as quick thereafter as possible.
                    “If it can be usefull, or satisfactory to this Country to know whether it is the uniform system of the Spanish Tribunals to deny Justice, in all Cases, to the Citizens of this Country; The Decision of this case Will Decide the point beyond all doubt; as a Case more loudly calling for Justice never has nor ever can be brought before them. Should my Necessities drive me to apply to my Country for the aid of a little Money to carry my business through: be pleased to say if you think I could obtain it on the explaining my Greivances and giving a Security in landed property in Georgia. My Case against the Intendant General gives me endless anxiety as I see the endless difficulties that the Spanish Government, are opposing to the demands of this Government for Justice. But in this I stand like my fellow Citizens generally, resting on the Exertions of their Country on their behalf. And for my own part I am satisfied that the Exertions have been great Zealous, & Sincere. Should there be any thing you may be pleased to Communicate to me on the preceeding Subjects be pleased to Direct to me as before at Darien Georgia to the care of the post master.”
                